internal_revenue_service department of the treasury index number washington d c number release date person to contact telephone number refer reply to cc dom p si plr-116603-99 date date legend x a b c d e f g h i this letter responds to a letter dated date written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code that x's rental income from commercial and residential real properties is not passive_investment_income x is a c_corporation with accumulated_earnings_and_profits that intends to make an election under sec_1362 to be an s_corporation x constructs acquires develops and leases a commercial properties and b residential properties facts through its employees or independent contractors x provides various services with respect to the leasing of most of its properties these services include seeking and screening prospective clients and negotiating leases ensuring that tenants understand and comply with lease terms overseeing tenant improvements landscaping establishing rules and regulations for the safety care and cleanliness of common areas providing and maintaining air conditioning heating plumbing water and sewage systems providing security guards and alarms trash and snow removal and janitorial and cleaning services making routine inspections of the properties and making major repairs to buildings including roofs structural_components and facades plr-116603-99 and mechanical heating plumbing and electrical systems x received or accrued approximately c in rents and paid_or_incurred approximately d in relevant expenses for period e the comparable figures for period f are g and h x represents that these figures are consistent with the income and expense figures for prior periods x has i employees law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines rent as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or plr-116603-99 production of real or tangible_personal_property of the same type conclusion we conclude that x provides significant services and incurs substantial costs in its business accordingly we conclude that x is engaged in the active business of renting property and that the rents x receives from its rental properties will not be passive_investment_income under sec_1362 some of x’s rental income is net_lease income which is generally passive_investment_income however x’s net_lease income from properties x developed is not passive_investment_income because x continues to develop properties of that type the remaining portion of x’s net_lease income is an incidental part of x’s active rental business and will not be treated as passive_investment_income except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
